                 Case 3:19-bk-33248                  Doc 10         Filed 10/18/19 Entered 10/21/19 14:39:29                                              Desc Main
                                                                    Document     Page 1 of 2
Fill in this information to identify your case:
                                                                                                                                                 : ...-:_
Debtor 1          Taneka
                    First Name
                                             Lyn-Na
                                            Middle Name
                                                                         Walker
                                                                       Last Name
                                                                                                                                r_C L.)
Debtor 2
(Spouse, if filing) First Name              Middle Name                Last Name                                 2019 OCT I 8 PM 2: 49
United States Bankruptcy Court for the: Southern District of Ohio                                                                                •,.•_::
                                                                                                                                                      ·,.
Case number                                                                                                           ,~· ·-·· ·· · cc,.: 1T D Check if this is an
 (If known)
                                                                                                                  u.s\iI;.'.-:l,·:: :·;·:·\' (,.F.l:"i                 amended filing
                                                                                                                         C/.\,-:~~·,.'··., ~)~-,'..;.~;



  Official Form 108                                                        19 - 3 3 2 4 8
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                                 1211s

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  •   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

      1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.

           Identify the creditor and the property that is collateral               What do you Intend to do with the property that                          Did you claim the property
                                                                                   secures a debt?                                                          as exempt on Schedule C?

          Creditor's
          name:
                          Wng
                            . ht Patt Cre d'tI Urnon
                                                  .                                lia Surrender the property.                                              lii:J No
         Description of Ford Fusion 2013
                                                                                   0 Retain the property and redeem it.                                     •   Yes

         property                                                                  0 Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   0   Retain the property and (explain]: _ _ __




         Creditor's
         name:
                             . ht Patt Cre d'tI Urnon
                          W ng                     .                               lia Surrender the property.                                              fia' No

         Description of 2009 Buick Enclave
                                                                                   0 Retain the property and redeem it.                                     •   Yes

         property
                                                                                   0 Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   0   Retain the property and (explain]: _ _ __



         Creditor's
         name:
                                                                                   0   Surrender the property.                                              •   No

          Description of
                                                                                   0   Retain the property and redeem it.                                   •   Yes

          property                                                                 0   Retain the property and enter into a
          securing debt:                                                               Reaffirmation Agreement.
                                                                                   0   Retain the property and [explain]: _ _ _ __



         Creditor's
         name:
                                                                                   0   Surrender the property.                                              •   No

          Description of
                                                                                   0   Retain the property and redeem it.                                   •   Yes

          property                                                                 0   Retain the property and enter into a
          securing debt:                                                               Reaffirmation Agreement.
                                                                                   0   Retain the property and [explain]: _ _ __



  Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                                            page 1
              Case 3:19-bk-33248                    Doc 10       Filed 10/18/19 Entered 10/21/19 14:39:29 Desc Main
                Taneka                            Lyn-Na         Document
                                                                      Walker Page 2 ofCase
                                                                                       2 number (If known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                First Name          Middle Name      Last Name




                 List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                             Will the lease be assumed?

      Lessor's name:                                                                                               •   No

      Description of leased
                                                                                                                   •   Yes
      property:


      Lessor's name:                                                                                               •   No

      Description of leased
                                                                                                                   •   Yes
      property:


      Lessor's name:                                                                                               •   No

      Description of leased                                                                                        •   Yes
      property:


      Lessor's name:                                                                                               •   No
                                                                                                                   •   Yes
      Description of leased
      property:



      Lessor's name:                                                                                               •   No


      Description of leased
                                                                                                                   •   Yes

      property:


      Lessor's name:                                                                                               •   No

      Description of leased
                                                                                                                   •   Yes

      property:


       Lessor's name:                                                                                              • No
       Description of leased
                                                                                                                   • Yes
       property:




•§fl                Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


                                                                  X
      Signature of Debtor 1                                           Signature of Debtor 2


       Date
              MM/
                    I
              \0 \<g°, 1..0\ C\
                     DD      /   YYYY
                                                                      Date _ _ _ _ _ _ __
                                                                           MM/   DD/    YYYY




Official Form 108                                  Statement of Intention for Individuals Filing Under Chapter 7                     page 2
